Title: To John Adams from Elbridge Gerry, 30 January 1797
From: Gerry, Elbridge
To: Adams, John



My dear Sir
Cambridge 30th Jany 1797

Nothing could give me greater pleasure than the opportunity I had of annexing my signature to the number of those which have destined you to the “forlorn hope” of the presidential chair, a post the most honorable in the gift of your country, & rendered particularly so at this time by the difficulties attending it. if my conduct in this instance has been erroneous, you must impute it to the want of error in your own conduct, that part of it at least, which in your important political career has fallen under my observation.
Your predecessor in office, when we consider his civil, military, religious, moral, & social qualities, excites in us sentiments of veneration & respect; for his enemies must admit, that there are few such characters in the records of antient or modern times: his best friends nevertheless & he himself are undoubtedly sensible, that in reacting his part, he would be able to correct errors which experience has pointed out to him. in filling his place then, you will naturally take a full & an impartial veiw of his conduct, & derive advantages from observations which could not be seasonably made by the original actor—he has certainly been fortunate in a second, who has uniformly acted in unison with him; for his administration must have been greatly embarrassed, had you joined the party that at different times has been opposed to him. I flatter myself that you will not be less fortunate in mr Jefferson; for, independent of considerations of the private friendship which has long subsisted between you, & of his good sense moderation & candor, should he adopt a similar line of conduct towards you, it will ensure to him the chair when you shall relinquish it; whereas a contrary conduct would be construed into & perhaps really proceed from ambitious veiws of supplanting you in office, & would produce the resentment of those who would be otherwise disposed to support him.
If I have contributed to bring you into a scrape, I will not conduct, as Rogers the indian-warrior did with his parties, leave you to get out of it as you can, for my inclination & sense of duty will lead me to give you all the support in the power of an obscure country farmer.
You enquire Sir my opinion of peace this Spring. I really have not the means of judging, other than the newspapers permit, & these are superficial: but veiwing the embarrassments of all the belligerent powers, & the necessity they are under of rest for recovering breath after such a violent conflict, I flatter myself peace will take place in the course of the Spring or summer, & if it should, it will be a joyful event to the United States of America—
One word more respecting your administration; the success of which, I must confess, I have deeply at heart. early & correct information, respecting the veiws & measures of our own governments & people, & of the governments of foreign nations in my veiw of the subject, is indispensible to the attainment of this important object, & is of itself almost the only aid requisite, with your experience & judgment, for ensuring success in all cases not governed by fortuitous & uncontroulable events.—domestic information, when parties exist, must in the nature of things be very imperfect, if derived altogether from either, & if from both, the truth will generally not be found in but betwixt their statements. when both parties are friendly to the administration, it may not be difficult to obtain the information required, but to attain it when either is unfriendly, hic labor hoc opus est.  the measure is nevertheless necessary & in foreign countries recourse is I presume often had to direct means.  how often have even crowned heads, convinced of this necessity, mixed in disguise with their subjects to obtain perfect information?  they probably found as you sir undoubtedly will, that their best friends sometimes qualified their information with additions & variations to promote their personal veiws, & that at other times they were the dupes of their own prejudices or of the artifices of masqued enemies. but however it may be necessary to guard against the former, the great danger evidently lies with latter. these, if of a courtly turn & frequently in the train of the chief magistrate, are deep in their disguise, plausible in their representations, & destructive in their measures. to hold up to them, when justly suspected, the mirrour of their deformity, may sometimes be impolitic, but to guard against them is indispensible. the hint respecting crown heads I did not mean to apply to yourself, since good information even from unfriendly parties may often be obtained thro a neutral medium—foreign information, for the most part derived from our foreign ministers, will I presume be generally relied on. but if additional sources of information can be opened, they may afford additional light on the most important occasions; & in any event cannot increase the embarrassments of the executive.  after thus suggesting my ideas of part of the difficulties attending the honorable office which you are soon to fill, you will be convinced that I consider it not as a sinecure; but difficult as it is, I have the fullest confidence that your administration will be productive of your own honor & your countrys welfare.
Mr & Miss Gerry present their best respects to you, & be assured my dear Sir that I remain / with the highest sentimts / of esteem & respect your / sincere friend & / very huml sert

E Gerry